The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention (I), Species A, and sub-species A(ii) in the reply filed on November 11, 2021 is acknowledged.  Claims 5 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US Patent Pub. No. 2011/0160564) and further in view of Cunningham et al. (Positive Contrast Magnetic Resonance Imaging of Cells Labeled with Magnetic Nanoparticles, 2005).
Alford teaches a system and method for magnetic resonance imaging (see Title), and specifically DREMR.  “Delta relaxation enhanced MRI is a clinically feasible technique that allows direct measurement of contrast agent concentration” (see paragraph 77).  Additionally, Alford teaches the use of super paramagnetic iron oxide contrast agents (see paragraph 143 of Alford).  Since Alford teaches that DREMR may be used with SPIO, it is inherent that these are nanoparticles.  Also, it is noted that paragraphs 118-120 describes field-cycled style T1-dispersion-slope imaging, in which the magnetic field of the MRI device is varied with time.
However, Alford does not explicitly teach to acquire positive contrast images via their methods of imaging SPIO.
Cunningham teaches “a new method for imaging cells labeled with SPIO agents with positive contrast” (see first full paragraph in right column on page 999).  
see first paragraph in right column on page 999).


Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alford in view of Cunningham as applied to claim 1 above, and further in view of Gharagouzloo et al. (Quantitative Contrast-Enhanced MRI with Superparamagnetic Nanoparticles Using Ultrashort Time-to-Echo Pulse Sequences, 2015).
Alford in combination with Cunningham is described above with regard to claim 1.  While Alford teaches the use of SPIO contrast agents, there is not a specific discussion that the contrast agent is ferumoxytol, or any others listed in claim 2.
Gharagouzloo teaches “a quantitative contrast-enhanced MRI technique using ultrashort time-to-echo pulse sequences for measuring clinically relevant concentrations of ferumoxytol, a superparamagnetic iron oxide nanoparticle contrast agent with high sensitivity and precision in vitro and in vivo” (see Purpose within the Abstract).  “The method achieves robust, reproducible results by using rapid signal acquisition at ultrashort time-to-echo (UTE) to produce positive contrast images with pure T1 weighting and little T2* decay” (see Methods within the Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize ferumoxytol as the specific SPION in the system and methods of Alford as combined with Cunningham, as Gharagouzloo teaches ferumoxytol for in vitro and in vivo MR studies for the generation of positive contrast images used in determining contrast agent concentration, which is the same purpose of the teachings of Alford.  Although Alford does not expressly teach ferumoxytol as the SPION contrast KSR v. Teleflex).
Regarding claims 3 and 4, Gharagouzloo teaches the relevant methods of its process on page 4, via bullets (1) – (6) immediately under Methods.  These steps include:

Calibration phantoms containing blood (1% heparin) are doped with clinically relevant concentrations of ferumoxytol (0–150 μg/mL);

for each calibration sample, T1 and T2 are measured, from which R10, r1, R20, and r2 can be extrapolated (Supplementary Fig. 1);

a UTE protocol is established with optimized TE, TR, and θ image acquisition parameters and a fixed trajectory (17,18), precalculated with a symmetric phantom;

K is measured together with ρ as Kρ, assuming the proton density of whole blood is constant, and serves as a calibration for the given UTE protocol;

positive-contrast images using the optimized parameters are acquired in vivo; and

CA concentrations in each voxel are calculated directly from UTE signal intensity by application of the theory described below.

As seen in the steps above, steps (1) and (2) require the use of calibration phantoms that are imaged and for which T1 and T2 are determined.  These equate to the claimed “reference standard” in claim 3.  As described on page 5 in the first paragraph, these calibration phantoms were placed in the imaging field of view at a time In Vivo Experimental Procedure.
Regarding claim 7, the methods of Gharagouzloo utilize an ultra-short time to echo (UTE) imaging sequence.
Regarding claim 8, at page 7 of Gharagouzloo, immediately under 100 UTE Experiments Reveal an Optimal Zone at 7T states that “A 3D UTE radial k-space sequence was selected”.
Regarding claim 9, Gharagouzloo teaches that a magnetic field intensity of 7T was used, which is greater than 1.0 T.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799